Citation Nr: 0300519	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

For purposes of VA benefits, the veteran had active 
service from November 1976 to May 1983.  Subsequent 
service was such as to not be suitable for VA benefits 
purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed an 
evaluation of 30 percent for hypertensive heart disease.  
The veteran's representative, in the presentation on 
behalf of the veteran, asserts that the veteran also is 
entitled to a separate rating, evaluated at 10 percent, 
for his diastolic hypertension.  There is no record in the 
claim file of the veteran having submitted a claim to the 
RO for a separate rating for hypertension vascular 
disease.  The Board, however, deems the issue a subissue 
of whether the veteran's hypertensive heart disease 
disability is properly rated, and also deems it 
sufficiently developed, to dispose of it in this decision 
without prejudice to the veteran.


FINDINGS OF FACT

1.  The veteran has a current disability of diastolic 
cardiomyopathy with hypertension.  

2.  This disability is manifested by a subjective history 
of chest pain which is left sided and located in two to 
three spots primarily over the anterior chest wall.  It 
usually is not radiating but sometimes radiates down his 
arms at rest and at activity.

3.  It is also manifested by less than marked heart 
enlargement, diastolic hypertension of 100 but less than 
110, and left ventricular hypertrophy (LVH) with an 
ejection fraction (EF) of greater than 60 percent.  The 
veteran has no shortness of breath, chest pain, or 
electrocardiogram (EKG) abnormalities indicative of 
ischemia at a maximum workload of 11 METS.

4.  He is on continuous medication for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected hypertensive heart disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.102, 3.344, 4.1, 4.7, 
4.14, 4.21, 4.104 Diagnostic Code (DC) 7007 (2002).

2.  The criteria for a separate disability rating of 10 
percent, but no more, for hypertension have been met.  38 
U.S.C.A. §§ 1155, 1157, 5107(b) (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 4.1, 4.7, 4.14, 4.21, 
4.25, 4.104 Diagnostic Code (DC) 7101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law 
is potentially applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000);  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) 
and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Thus, since appellant's claim at issue obviously was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.

Assuming, arguendo, however, that Section 3 of the 
Veterans Claims Assistance Act of 2000 is applicable in 
the instant appeal, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  This case was well into the appeals stage when 
the VCAA was enacted, as the veteran had provided his Form 
9 in July 2000, and a Supplemental Statement of The Case 
(SSOC) was issued in October 2000.  The veteran was 
informed of VA's duties as delineated in the VCAA in an 
April 2002 SSOC.  Further, the veteran was afforded four 
VA medical examinations to assist with developing his 
claim.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As there is no 
additional evidence to be obtained, there is no reason to 
delay adjudication of this case.

Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.


Factual background

Historically, the veteran was treated on numerous 
occasions for hypertension during his active service, 
including hospitalization in October 1981.  Following his 
discharge from active service, the veteran filed a claim 
for compensation in October 1987.  A January 1988 VA 
medical examination diagnosed the veteran with 
hypertensive heart disease.  The examination revealed LVH 
and the veteran's hypertension were deemed asymptomatic on 
the date of examination.  In a June 1988 rating decision, 
the veteran's disability was evaluated as 30 percent 
disabling.  In May 1999, the veteran received inpatient 
treatment at a VA facility for heart failure and, 
subsequent thereto, he applied for a higher evaluation on 
the basis that his heart condition had worsened.

During the veteran's May 1999 VA inpatient treatment, an 
echocardiogram was performed.  The results were: marked 
LVH, very concentric in nature; no LV enlargement; good LV 
function with ejection fraction greater than 60 percent; 
no wall motion abnormalities noted; the mitral valve was 
thickened, and there was trace mitral regurgitation.  The 
other valves appeared normal in structure.  Since 1995, 
there was no significant difference in function; no 
effusion; normal right heart size and left atrial size.

A June 1999 VA heart examination revealed a regular rhythm 
at approximately 80 without abnormal sounds upon reactive 
auscultation.  Prolonged auscultation revealed infrequent 
missed beats.  Three blood pressure readings (sitting) 
were 140-142/78.  There was no dyspnea.  All other 
extremities were normal.  The examiner's diagnosis was, 
history of hypertension, well controlled with medication 
and organ damage from congestive heart failure, including 
a recent one.

The August 1999 rating decision confirmed the veteran's 30 
percent evaluation on the basis of the May 1999 
echocardiogram and June 1999 medical examination.  The RO 
determined that the higher rating of 60 percent was not 
warranted because the veteran had not experienced more 
than one episode of heart failure during the year prior to 
the rating decision, and the veteran exhibited an EF 
greater than 50 percent.

In August 2000, the veteran again was examined by a VA 
heart examiner.  The physical examination revealed blood 
pressure of 160/90, pulse 76 beats per minute, heart: S1, 
S2 normal, no gallop rhythms, no murmurs, no rubs.  An EKG 
showed LVH with ST-T wave changes.  Diagnosis was coronary 
artery disease.

During an outpatient follow-up in October 2000, the 
veteran had no complaints of chest pain or dyspnea.  The 
veteran's physical examination revealed cardiovascular 
regular rhythm and rate, pulse of 70 beats per minute, and 
two blood pressure readings of 171/96 and 152/90.  A 
stress test was requested.  The March 2001 stress test 
revealed no chest pain or shortness of breath or EKG 
abnormalities suggestive of ischemia with a maximum 
workload of 11 METS.  The veteran's maximum heart rate was 
146, which is 82 percent of his maximum heart rate.

A January 2002 VA heart examination, which included review 
of the claim file, revealed a cardiac examination of 
regular rate and rhythm with a gallop; no murmur; a point 
of maximal impulse slightly to the left at the 
midclavicular line; blood pressure of 174/100 and 174/96 
mmHg; lungs clear to auscultation.  There was no edema  
The examiner referenced the veteran's May 1999 EF of 
greater than 60 percent.  Diagnosis was diastolic 
cardiomyopathy, hypertension, and insufficient data to 
support a diagnosis of coronary artery disease.

In his NOD, the veteran stated that he believes his 
disability is worse, and requires a higher evaluation, 
because he has experienced shortness of breath at any and 
all specific times.  In his Form 9, he adds that his 
condition has deteriorated to the point where it is 
difficult to obtain or maintain permanent and gainful 
employment.  The veteran's representative asserts that the 
current symptomatology of the veteran's disability 
represents a greater impairment than is currently 
evaluated, and argues that the evidence is sufficiently in 
equipoise so as to allow a higher evaluation on the basis 
of the benefit of the doubt.  The Board finds that all of 
these assertions are refuted by the credible competent 
evidence of record.

The RO, after reviewing the results of the January 2001 
and 2002 VA medical examinations and a VA outpatient 
follow-up visit in October 2000, issued a second SSOC in 
April 2002.  The RO assessed the veteran's current 
disability for improvement using the criteria under which 
he was originally evaluated to determine if the veteran's 
condition had improved sufficiently to reduce his 
evaluation.  See 38 C.F.R. § 3.344 (2002).  The RO 
determined that, under the now discontinued criteria, the 
veteran's disability had neither improved nor worsened and 
still merited an evaluation of 30 percent disabling.

Analysis

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991 and 
Supp. 2002); 38 C.F.R. Part 4 (2002).  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack 
of usefulness. Not all disabilities will show all the 
specified rating criteria but coordination of the rating 
with functional impairment is required.  38 C.F.R. § 4.21 
(2002).  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2002).  Consideration may not be given to 
factors wholly outside the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The present disability level is the primary 
concern, and past medical reports do not take precedence 
over current findings.  Id.  The Board considers the 
applicability of a higher rating for the entire period in 
which the appeal has been pending. Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).  Further, the fact that a 
claimant is awarded a rating increase less than the 
maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for 
the maximum allowable.  AB v. Brown, 6 Vet. App. 35 
(1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The old rating criteria may be 
applied throughout the period of the appeal, if they are 
more favorable to the veteran; but the new rating criteria 
are only applicable to the time since January 12, 1998, 
when the new regulations became effective.
The post-1998 rating criteria were in effect prior to the 
veteran's May 1999 application for an increased 
evaluation, and they have not changed since his claim 
entered the appeals stage.  The Board finds that the 
veteran is not entitled to an evaluation greater than 30 
percent for his hypertensive heart disease under the post-
1998 criteria.

Effective January 12, 1998, hypertensive heart disease is 
rated as 30 percent disabling when testing discloses a 
workload of greater than 5 METs but not greater than 7 
METs, dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. A 60 percent 
rating requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  A 100 percent rating requires chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 
7007 (2002).

(One MET is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute. When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done 
for medical reasons, an estimation by a medical examiner 
of the level of activity (expressed in METs and supported 
by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, 
Note (2) (2002).

The March 2001 stress test revealed that the veteran was 
able to reach a workload of 11 METS without any chest 
pain, shortness of breath, or EKG abnormalities.  The METS 
workload factor, however, is only one of two means by 
which a veteran may qualify for an evaluation of 30 
percent.  The other is via cardiac hypertrophy.  The 
credible competent evidence of record clearly establishes 
that the veteran has LVH.  This factor alone qualifies the 
veteran for an evaluation of 30 percent.  DC 7007 (2002).

A higher evaluation of 60 percent is not warranted because 
the veteran has not experienced more than one episode of 
heart failure during the year prior to his claim; he 
achieved a workload greater than 5 METS without any chest 
pain or shortness of breath, or EKG abnormalities; and, 
his EF of 60+ percent is greater than 50 percent.  DC 7007 
(2002); Otero-Castro v. Principi, 16 Vet. App. 375, 382 
(2002).

The Board notes as follows: when the veteran presented for 
inpatient treatment in May 1999, he complained of 
worsening chest pain and shortness of breath; the 
diagnostic impression was multiple cardiac risk factors 
with unstable angina and an abnormal stress test; the 
verbal report of the EF was an estimated 35 percent.  The 
Board also notes, however, that this picture was 
transitory and has resolved, as contemplated by the care 
plan presented in May 1999 progress note, as well as the 
objective indicia of his vital signs on the last day of 
the veteran's inpatient treatment.  They were: resting in 
bed peacefully, no apparent distress; heart rate of 60-64; 
blood pressure, 124-132/86-94; cardiovascular regular 
rhythm and rate, normal S1, S2, and no murmurs.  Further, 
subsequently, the veteran's actual EF proved to be greater 
than 60 percent.  Thus, the higher rating of 60 percent is 
not warranted by the credible competent evidence of 
record.

The preponderance of evidence establishes that the veteran 
is not entitled to an evaluation greater than 30 percent.  
Accordingly, the state of the evidence is not in equipoise 
so as to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 1991 and Supp. 2002); 38 C.F.R. § 3.102 
(2002).  The criteria for an evaluation higher than 30 
percent have not been met.

As referenced in the introduction, above, the Board notes 
the veteran's representative's assertion that the veteran 
is entitled to a separate evaluation of 10 percent for his 
hypertension.  In light of this assertion not having been 
presented to the RO, the Board must first determine that 
certain key prerequisites are satisfied before assuming 
jurisdiction of and resolving a matter that has not first 
been adjudicated by the RO.  VAOGCPREC 16-92, pp. 7-9 
(1992); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
They are: whether there is an insufficiency in the SOC 
regarding the matter; and, if the matter is not addressed, 
or adequately addressed, in the SOC, whether the veteran 
will be prejudiced, or the VA's statutory duty to assist 
the veteran will be violated, if the Board decides the 
matter without remanding or referring it to the RO.  Id.

In light of the veteran's representative apparently having 
not submitted to the RO the matter of a separate rating 
for the veteran's hypertension, this matter is not 
addressed in either the SOC or the SSOC.  The Board finds, 
however, that this is not a legal bar to the Board 
deciding the issue.  First, the veteran's representative 
presented it to the Board in the written presentation on 
behalf of the veteran.  Therefore, the Board reasonably 
may conclude that the veteran was placed on notice and 
fully aware of what his representative would assert on his 
behalf before the Board.  Second, the claim file is fully 
developed with regard to the past and current status of 
the veteran's hypertension disability.  Further 
development will not assist either the veteran or the 
Board.  Moreover, the veteran's representative did not 
request another VA medical examination or other 
development actions as part of the assertion for a 
separate rating for hypertension.  Accordingly, the Board 
finds that the omission of the issue of a separate rating 
for hypertension from the SOC and SSOC did not prejudice 
the veteran or violate the VA's duty to assist the veteran 
in developing his claim.  Further, the Board determination 
to allow the request for a separate rating is further 
evidence that the veteran will not be prejudiced by the 
Board's action.

Prior to 1998, the evaluation of hypertensive heart 
disease was based, in part, on blood pressure readings.  
38 C.F.R. § 4.104, DC 7007 (1997).  The post-1998 criteria 
eliminate blood pressure readings as part of the process 
of evaluating hypertensive heart disease.  Given the 
current provisions of 38 C.F.R. § 4.104, DCs 7007 and 7101 
(2002), the symptomatology of either the veteran's 
hypertensive heart disease or his hypertension does not 
overlap with or duplicate the other so as to violate the 
proscription against pyramiding.  Thus, there is no 
impediment to combining the two.  38 C.F.R. §§ 4.15, 4.25 
(2002); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   
In this regard, it is noted that the pre-1998 criteria did 
provide that a 30 percent rating for hypertensive heart 
disease contemplated elevated diastolic ratings.  Thus, 
under those criteria a separate rating would not be in 
order.  38 C.F.R. § 4.14.

Hypertension manifested by diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous 
medication for control, qualifies for an evaluation of 10 
percent disabling.  DC 7101.  The medical evidence of 
record regarding the veteran's hypertension has been set 
forth above.  The credible competent evidence of record 
reflects that the veteran's sustained diastolic 
hypertension, as reflected by the readings at his various 
examinations, has been lower than 100, but he has been on 
hypertension medication throughout.  Therefore, the Board 
accords the veteran the benefit of the doubt and finds 
that his sustained diastolic hypertension is 100 and that 
medication is required to maintain it at a lower level, 
which qualifies the veteran for the minimum evaluation of 
10 percent.  DC 7101 (2002).

A higher rating of 20 percent is not warranted because the 
veteran's diastolic pressure has not been predominantly 
110 or more, nor has his systolic pressure been 
predominantly 200 or more.  Accordingly, the reasonable 
and appropriate evaluation is 10 percent.
ORDER

A rating in excess of 30 percent for service-connected 
hypertensive heart disease is denied.

A separate rating of 10 percent, but no more, for service-
connected hypertension is granted, subject to controlling 
regulations governing the payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

